Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Status of Claims 
	Claims 1-3 and 35 are currently under examination and the subject matter of the present Office Action. Claims 4-34 are canceled. 

					Action Summary
Claims 1-3 and 35 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elsner et al. (WO 2010/062571; submitted in IDS) in view of Tolcher et al. (Journal of Urology, Vol. 171, S41-S44, February 2004) and Kurmasheva et al. (British Journal of Cancer, 2006, 95, 955-960) are maintained, but revisited and modified in light of the claim amendment. 
Claims 1-3 and 35 rejected on the ground of non-statutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 8,110,578 in view of Elsner et al. (WO 2010/062571; submitted in IDS) in view of Tolcher et al. (Journal of Urology, Vol. 171, S41-S44, February 2004) and Kurmasheva et al. (British Journal of Cancer, 2006, 95, 955-960) are maintained, but revisited and modified in light of the claim amendment.
Claims 1-3 and 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 8,507,492 in view of Elsner et al. (WO 2010/062571; submitted in IDS) in view of Tolcher et al. (Journal of Urology, Vol. 171, S41-S44, February 2004) and Kurmasheva et al. (British Journal of Cancer, 2006, 95, 955-960) are maintained, but revisited and modified in light of the claim amendment.
Claims 1-3 and 35 rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No 9,474,757 in view of Elsner et al. (WO 2010/062571; submitted in IDS) in view of Tolcher et al. (Journal of Urology, Vol. 171, S41-S44, February 2004) and Kurmasheva et al. (British Journal of Cancer, 2006, 95, 955-960) are maintained, but revisited and modified in light of the claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the patient is administered two daily doses of about 5 mg, about 10 mg or about 20 mg each of the TOR kinase inhibitor and the TOR kinase inhibitor is administered as the sole pharmaceutically active agent in a unit dosage form comprising 0.25 mg, 1.0 mg, or 5.0 mg of the TOR kinase inhibitor. The “and” in the claim does not make clear what dose to administer to the patient. If for example, two daily doses of 5 mg are administered, the total dose is 10 mg. However, the claim also recites the inhibition is administered in a unit dosage form of 0.25 mg, 1.0 mg, or 5.0 mg.  It is also not clear the different dosages (about 5 mg, about 10 mg or about 20 mg twice daily) and (0.25 mg, 1.0 mg, or 5.0 mg in a unit dosage form) can be administered together or separate. If administered together, the total dose of the inhibitor is interpreted to be about 5.025 mg, about 10.025 mg, about 20.025 mg, about 6 mg, about 11 mg, about 21 mg, or about 10 mg, about 15 mg, or about 25 mg twice daily or is interpreted to be a total dose of about 10.025 mg, about 20.025 mg, about 40.025 mg, about 11 mg, about 21 mg, about 41 mg, or about 15 mg, about 25 mg, or about 45 mg which are encompassed by the prior art dose of 1 mg, 2.5 mg, 10 mg, 15 mg, 20 mg, 30 mg, 35 mg, or 50 mg. 
Moreover, the recitation “each of the TOR kinase inhibitor” renders the claim indefinite because it allows for more than one TOR kinase inhibitor. However, the claim requires a TOR kinase inhibitor which is interpreted to be one TOR inhibitor. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elsner et al. (WO 2010/062571; submitted in IDS) in view of Tolcher et al. (Journal of Urology, Vol. 171, S41-S44, February 2004) and Kurmasheva et al. (British Journal of Cancer, 2006, 95, 955-960).
Elsner et al. teach a method of treating chemotherapy-insensitive prostate cancer which associated with mTOR/PI3K/Akt pathway, with administration of an effective amount of the elected heteroaryl compound (paragraphs [00108], [00118] [00143] and Example 12):

    PNG
    media_image1.png
    183
    297
    media_image1.png
    Greyscale

The effective amount of the heteroaryl compound is in a unit dosage from comprising 1 mg, 2.5 mg, 5 mg, 10 mg, 15 mg, 20 mg, or 30 mg., administered once or twice daily (paragraph [00150] - [00151]). The 1 mg, 2.5 mg, 10 mg, 15 mg, 20 mg, or 30 mg taught by the prior art falls within the scope or the claimed dose as amended due to the interpretation set forth in the 112 rejection above and due to the term “about.” For example, 1 mg plus 0.25 mg equals 1.25 mg, which can read on 1 mg due to the term “about.”
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference (Elsner et al.) does not disclose the specific combination of variables (for example, the treatment of chemotherapy insensitive prostate cancer with administration of an effective amount of the elected compound as the sole pharmaceutically acceptable active agent), in a specific embodiment or in a working example, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (for example, the treatment of chemotherapy insensitive prostate cancer with administration of an effective amount of the elected compound as the sole pharmaceutically acceptable active agent) from within the prior art disclosure of Elsner et al., to arrive at the claimed method “yielding no more than one would have expected from such an arrangement”. 
Elsner et al. are silent on the treatment of rapamycin insensitive prostate cancer.
Tolcher et al. teach a method of treating prostate cancer with administration of rapamycin, an inhibitor of PI3kinase/Akt (bridging columns S41-S42).
Kurmasheva teaches that many cancers, including prostate cancer, exhibit intrinsic resistance and tumors initially sensitive to rapamycin, an mTOR inhibitor, become refractory, demonstrating acquired resistance (abstract and page 956, right column).
It would have been prima facie obvious to one of ordinary skill at the time of the invention to administer the elected compound for the treatment of rapamycin-insensitive prostate cancer.  One would have bene motivated to administer the elected compound subsequent to the initial administration of rapamycin because (1) administration of rapamycin, a known chemotherapeutic for the treatment of prostate cancer, is known to exhibit resistance after initially being sensitive and (2) the compounds of Elsner et al. are therapeutic for the treatment of chemotherapy resistant prostate cancer.  Further, the compound of Elsner et al., and rapamycin are each known PI3K/Akt inhibitors.  As such, one would have a reasonable expectation of success that the compounds of Elsner et al., known to be therapeutically effective for treating chemotherapy-insensitive prostate cancer would be therapeutic for the treatment of rapamycin-insensitive prostate cancer.
Further, it is obvious from the above teachings that Elsner et al. expressly contemplates variation in the dosage amounts of the active agents and therefore such a matter was well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Thus, the dosage regimen and/or schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed. 
Regarding the activation of PI3K/mTOR pathway (claim 2) and that activation being due to PTEN loss, a PI3KCa mutation of EGFR overexpression (claim 3), are functional limitations that do not appear to result in a manipulative difference because the claimed effect would have necessarily occurred with administration of the combination.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 

Response to Applicant’s Remarks
A majority of arguments presented in this RCE filed on 11/16/2020 have been previously
addressed. It is emphasized that the instant rejection has been maintained in (1) the Advisory Action mailed on 10/7/2020, (2) the Final Rejection mailed on 6/15/2020, (3) the Final Rejection mailed on 7/29/2019, (4) the Non-Final Rejection mailed on 3/16/2019 and (5) the Final Rejection mailed on 7/9/2018. A response to these arguments can be found in this Office Actions. Newly presented arguments are addressed below.
Applicant argues that (1) There is no reasonable expectation of success with respect to replacing rapamycin with the compound of Example 12 of Elsner for treatment of rapamycin insensitive prostate cancer; (2) Kurmasheva teaches away from the claimed subject matter; (3) Elsner, Tolcher and Kurmasheva, alone or in combination, do not teach or suggest every element of the pending claims; (4) there is no reasonable expectation of success with respect to the use of the compound of Example 12 of Elsner for treatment of rapamycin insensitive prostate cancer in view of Novartis vs West Ward; (5) because Elsner does not provide anti-cancer data for rapamycin insensitive prostate cancer, there is no reasonable expectation of success with respect to the use of the compound of Example 12 of Elsner for the treatment of RIPC in view of Novartis vs West-Ward; (6) Novartis vs West-Ward is precedential case law; and (7) according to the Federal Circuit's recent decisions discussed in OSI Pharma v. Apotex Inc. (Fed. Cir. 2019), the Examiner must conclude that a POSA would not have a reasonable expectation of success with respect to the use of compound 231 of Elsner for treatment of RIPC. insensitive prostate cancer, wherein the TOR kinase inhibitor is 1-ethyl-7-(2-methyl-6-(1H-1,2,4- triazol-3-yl)pyridin-3-yl)-3,4-dihydropyrazino[2,3-b]pyrazin-2(1H)-one, wherein said patient is administered two daily doses of about 5 mg, about 10 mg or about 20 mg each of the TOR kinase inhibitor, and wherein the TOR kinase inhibitor is administered as the sole pharmaceutically active agent in a unit dosage form comprising 0.25 mg, 1.0 mg, or 5.0 mg of the TOR kinase inhibitor. 
In response to (1), the Examiner finds Applicant’s argument not persuasive. There is a clear teaching of rapamycin being insensitive or resistance to prostate cancer. Kurmasheva teaches that many cancers, including prostate cancer, exhibit intrinsic resistance and tumors initially sensitive to rapamycin, an mTOR inhibitor, become refractory, demonstrating acquired resistance (abstract and page 956, right column). Therefore, there is a reasonable expectation of success to effectively treat a patient that has been taken rapamycin where rapamycin is insensitive to or resistance to prostate cancer by replacing rapamycin with the compound of Example 12 of Elsner for treatment of rapamycin insensitive prostate cancer. 
In response to (2), the Examiner finds Applicant’s argument not persuasive.  "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123 (II). In the present case, there is nothing in Elsner, Tolcher and Kurmasheva, alone or in combination that criticize, discredit, or otherwise discourage from using the claimed invention. 
In response to (3), the Examiner finds Applicant’s argument not persuasive. The rejection clearly provides the motivation of using the elected compound for treating chemotherapy insensitive prostate cancer for treating rapamycin insensitive prostate cancer with success. 
In response to (4)-(7), the Examiner finds Applicant’s argument not persuasive.  This argument has already been addressed in the Final rejection dated 07/29/2019. 

Applicant argues that Elsner teaches possible dosing ranges and dosing schedules for administration of all the compounds disclosed therein for treatment of a broad range of diseases. See Elsner at paragraphs [00145] - [00150]. Applicant respectfully submits that paragraph [00150] of Elsner teaches certain unit dosage formulations, but does not provide any teaching of the total amount of a compound to be administered. The unit dosage formulations recited in paragraph [00150] of Elsner could be combined in any number of ways in order to arrive at a limitless number of final dosage amounts for all the compounds disclosed therein. Further, Elsner does not teach or suggest a combination of the dosage amounts, dosing regimen and unit dosage forms recited in claim 1 in connection with the particular compound for the treatment of prostate cancer, much less for RIPC recited in the instant claims. Applicant respectfully submits that Elsner does not present a finite number of identified, predictable solutions that would have led those skilled in the art, with a reasonable expectation of success, for the specific dosages of the recited compound for treating the particular type of prostate cancer in accordance with the claimed methods. Applicant also argues that in order to establish a proper prima facie case of obviousness with respect to the pending claims, there must be some reason as to why a person of ordinary skill in the art would have selected compound 231 as a starting point from the teaching of Elsner, as well as the particularly claimed dosage amounts, dosing regimen and the unit dose forms. Applicant respectfully submits that Elsner does not provide any reason as to why compound 231 would be selected as a lead compound to be administered to a patient having RIPC in the particularly claimed dosage amounts in the claimed unit dosage forms administered in two daily doses.
In response, Applicant’s argument is not persuasive.  Specifically, the claim does not make clear what the amount or the dose to be administered. The “and” in the claim does not make clear what dose to administer to the patient. If for example, two daily doses of 5 mg are administered, the total dose is 10 mg. However, the claim also recites the inhibition is administered in a unit dosage form of 0.25 mg, 1.0 mg, or 5.0 mg.  It is also not clear the different dosages (about 5 mg, about 10 mg or about 20 mg twice daily) and (0.25 mg, 1.0 mg, or 5.0 mg in a unit dosage form) can be administered together or separate. If administered together, the total dose of the inhibitor is interpreted to be about 5.025 mg, about 10.025 mg, about 20.025 mg, about 6 mg, about 11 mg, about 21 mg, or about 10 mg, about 15 mg, or about 25 mg twice daily or is interpreted to be a total dose of about 10.025 mg, about 20.025 mg, about 40.025 mg, about 11 mg, about 21 mg, about 41 mg, or about 15 mg, about 25 mg, or about 45 mg which are encompassed by the prior art dose of 1 mg, 2.5 mg, 10 mg, 15 mg, 20 mg, 30 mg, 35 mg, or 50 mg. Moreover, Elsner teaches a method of treating chemotherapy-insensitive prostate cancer which associated with mTOR/PI3K/Akt pathway, with administration of an effective amount of the elected heteroaryl compound (paragraphs [00108], [00118] [00143] and the compound of Example 12, which is the claimed elected compound. Elsner also teaches the effective amount of the heteroaryl compound is in a unit dosage from comprising 1 mg, 2.5 mg, 10 mg, 15 mg, 20 mg, or 30 mg., administered once or twice daily (paragraph [00150] - [00151]). Elsner clearly teaches a species of the compound of Example 12 which is the claimed elected compound, a single species of cancer which is chemotherapy-insensitive prostate cancer, and species of doses (i.e., 1 mg, 5 mg, 10 mg, or 20 mg) and species of dosage regime (i.e., twice daily), and unit dosage form. A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parteA, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). MPEP 2131.02 (II). In the present case, the rejection may not be an anticipation rejection. However, a person of ordinary skill in the art reading Elsner would reasonably expect the teaching of the compound of example 12 species as one of the heteroaryl compounds as mTOR/PI3K/Akt inhibitors, the teaching of the chemotherapy-insensitive prostate cancer species as one of the diseases or conditions treatable by inhibition of mTOR/PI3K/Akt pathway, and the teaching of 1 mg, species 5 mg species, 10 mg species, or 20 mg species, twice daily species, that amounts to 2 mg species, 10 mg species, 20 mg species, or 40 mg species total dose daily as one of the unit dosage form to treat chemotherapy-insensitive prostate cancer by inhibiting mTOR/PI3K/Akt pathway. The motivation is given by Elsner. 

Applicant argues that The PTO acknowledges that Elsner is silent on the treatment of RIPC. Office Action, page 4. The PTO however alleges that Tolcher teaches a method of treating prostate cancer with administration of rapamycin, an inhibitor of PI3kinase/Akt. Office Action, page 4. The PTO further alleges that Kurmasheva teaches that many cancers, including prostate cancer, exhibit intrinsic resistance and tumors initially sensitive to rapamycin, an mTOR inhibitor, become refractory, demonstrating acquired resistance. Office Action, page 4. Tolcher describes the use of novel molecular targets in the chemoprevention of cancer. Tolcher teaches treatment of prostate cancer with rapamycin. Tolcher says nothing about Compound 1. Tolcher cannot therefore, be said to offer any specific teaching or suggestion as to the use of that compound in the treatment of RIPC. Kurmasheva describes mechanisms of resistance to mTOR inhibitors, including rapamycin and its analogs. As discussed in Applicant's previous responses, for example, see Applicant's response filed on May 2, 2018, based on Kurmasheva's teaching a person of ordinary skill in the art (POSA) would expect that prostate cancer which is rapamycin insensitive will be insensitive to TORC1 and TORC2 inhibitors, e.g., the compound recited in the instant claims. Therefore, Applicant respectfully submits that Kurmasheva teaches away from from the claimed subject matter.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the method of Elsner et al. is expected to treat chemotherapy-insensitive prostate cancer by inhibition of mTORC1 and C2/PI3K/ Akt pathway. In fact, there is a clear indication in Elsner that mTORC2 is largely rapamycin-insensitive and that there is limited clinical success of these mTORC1 compounds demonstrates the usefulness of mTOR inhibitors in the treatment of cancer and transplant rejection, and the increased potential for compounds with both mTORC1 and mTORC2 inhibitory activity (paragraph [0009]). Elsner et al. also shows that the heteroaryl compounds of the formula (I) at a concentration of 10 μM inhibits mTOR, DNA-PK, or PBK or a combination thereof, by at least about 50% (paragraph [0064]). Tolcher et al. teach a method of treating prostate cancer with administration of rapamycin, an inhibitor of PI3kinase/Akt (bridging columns S41-S42). Kurmasheva teaches that many cancers, including prostate cancer, exhibit intrinsic resistance and tumors initially sensitive to rapamycin, an mTOR inhibitor, become refractory, demonstrating acquired resistance (abstract and page 956, right column). A person of ordinary skill in the art would reasonably expect the method of Elsner et al. to be effective for treating rapamycin insensitive prostate cancer with success. Furthermore, there is nothing in Kurmasheva that teaches away from using the compound of Example 12 of Elsner for treating rapamycin insensitive prostate cancer because such disclosure of Kurmasheva does not criticize, discredit, or otherwise discourage the solution claimed in the present Application. Kurmasheva reaffirms the teaching that mTORC2 is largely rapamycin-insensitive. Since the compound of Example 12, an inhibitor of mTOR C1 and mTOR C2, is effective for treating chemotherapy insensitive prostate cancer as taught by Elsner et al. and since mTOR C2 is rapamycin-insensitive as also taught by Elsner et al. one would reasonably expect the compound of Example 12 of Elsner et al. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 35 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 8,110,578 in view of Elsner et al. (WO 2010/062571; submitted in IDS) in view of Tolcher et al. (Journal of Urology, Vol. 171, S41-S44, February 2004) and Kurmasheva et al. (British Journal of Cancer, 2006, 95, 955-960).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claims are either anticipated by, or would have been obvious over, the reference claims.
The claims of ‘578 teach the elected compound (claims 24):

    PNG
    media_image2.png
    274
    501
    media_image2.png
    Greyscale

The disclosed utility of the compound is for the treatment of prostate cancer, including hormone refractory and androgen independent prostate cancers (column 48, lines 48-52).
The claims of ‘578 are silent (1) on the administration of about 5, 10 or 20 mg of the elected compound and (2) the treatment of rapamycin insensitive prostate cancer.
Elsner et al. teach a method of treating a cancer associated with mTOR/PI3K/Akt pathway, such as androgen independent prostate cancer and hormone refractory prostate cancer with administration of an effective amount of the elected heteroaryl compound (paragraphs [00108], [00143] and Example 12):

    PNG
    media_image1.png
    183
    297
    media_image1.png
    Greyscale


The effective amount of the heteroaryl compound is 1 mg, 5 mg, 10 mg or 20 mg, administered twice daily (paragraph [00150]-[00151]).
Elsner et al. are silent on the treatment of rapamycin insensitive prostate cancer.
Tolcher et al. teach ta method of treating prostate cancer with administration of rapamycin, an inhibitor of PI3kinase/Akt (bridging columns S41-S42).
Kurmasheva teaches that many cancers, including prostate cancer, exhibit intrinsic resistance and tumors initially sensitive to rapamycin, an mTOR inhibitor, become refractory, demonstrating acquired resistance (abstract and page 956, right column).
It would have been prima facie obvious to one of ordinary skill at the time of the invention to administer the elected compound for the treatment of rapamycin-insensitive prostate cancer.  One would have bene motivated to administer the elected compound subsequent to the initial administration of rapamycin because (1) administration of rapamycin, a known chemotherapeutic for the treatment of prostate cancer, is known to exhibit resistance after initially being sensitive and (2) the compounds of Elsner et al. are therapeutic for the treatment of chemotherapy resistant prostate cancer.  Further, the compound of Elsner et al., and rapamycin are each known PI3K/Akt inhibitors.  As such, one would have a reasonable expectation of success that the compounds of Elsner et al., known to be therapeutically effective for treating chemotherapy-insensitive prostate cancer would be therapeutic for the treatment of rapamycin-insensitive prostate cancer.
Further, it is obvious from the above teachings that Elsner et al. expressly contemplates variation in the dosage amounts of the active agents and therefore such a matter was well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Thus, the dosage regimen and/or schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed. 
Regarding the activation of PI3K/mTOR pathway (claim 2) and that activation being due to PTEN loss, a PI3KCa mutation of EGFR overexpression (claim 3), however these limitations, do not appear to result in a manipulative difference because the claimed effect would have necessarily occurred with administration of the combination.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 

Claims 1-3 and 35 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 8,507,492 in view of Elsner et al. (WO 2010/062571; submitted in IDS) in view of Tolcher et al. (Journal of Urology, Vol. 171, S41-S44, February 2004) and Kurmasheva et al. (British Journal of Cancer, 2006, 95, 955-960).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claims are either anticipated by, or would have been obvious over, the reference claims.
The claims of ‘492 teach the elected compound (claims 1 and 9):

    PNG
    media_image2.png
    274
    501
    media_image2.png
    Greyscale

The disclosed utility of the compound is for treatment of prostate cancer, including hormone refractory and androgen independent prostate cancers (column 49, lines 17-21).
The claims of ‘492 are silent on the administration of about 5, 10 or 20 mg of the elected compound.
Elsner et al. teach a method of treating a cancer associated with mTOR/PI3K/Akt pathway, such as androgen independent prostate cancer and hormone refractory prostate cancer with administration of an effective amount of the elected heteroaryl compound (paragraphs [00108], [00143] and Example 12):

    PNG
    media_image1.png
    183
    297
    media_image1.png
    Greyscale


The effective amount of the heteroaryl compound is 1 mg, 5 mg, 10 mg or 20 mg, administered twice daily (paragraph [00150]-[00151]).
Elsner et al. are silent on the treatment of rapamycin insensitive prostate cancer.
Tolcher et al. teach ta method of treating prostate cancer with administration of rapamycin, an inhibitor of PI3kinase/Akt (bridging columns S41-S42).
Kurmasheva teaches that many cancers, including prostate cancer, exhibit intrinsic resistance and tumors initially sensitive to rapamycin, an mTOR inhibitor, become refractory, demonstrating acquired resistance (abstract and page 956, right column).
It would have been prima facie obvious to one of ordinary skill at the time of the invention to administer the elected compound for the treatment of rapamycin-insensitive prostate cancer.  One would have bene motivated to administer the elected compound subsequent to the initial administration of rapamycin because (1) administration of rapamycin, a known chemotherapeutic for the treatment of prostate cancer, is known to exhibit resistance after initially being sensitive and (2) the compounds of Elsner et al. are therapeutic for the treatment of chemotherapy resistant prostate cancer.  Further, the compound of Elsner et al., and rapamycin are each known PI3K/Akt inhibitors.  As such, one would have a reasonable expectation of success that the compounds of Elsner et al., known to be therapeutically effective for treating chemotherapy-insensitive prostate cancer would be therapeutic for the treatment of rapamycin-insensitive prostate cancer.
Further, it is obvious from the above teachings that Elsner et al. expressly contemplates variation in the dosage amounts of the active agents and therefore such a matter was well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Thus, the dosage regimen and/or schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed. 
Regarding the activation of PI3K/mTOR pathway (claim 2) and that activation being due to PTEN loss, a PI3KCa mutation of EGFR overexpression (claim 3), however these limitations, do not appear to result in a manipulative difference because the claimed effect would have necessarily occurred with administration of the combination.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 

Claims 1-3 and 35 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No 9,474,757 in view of Elsner et al. (WO 2010/062571; submitted in IDS) in view of Tolcher et al. (Journal of Urology, Vol. 171, S41-S44, February 2004) and Kurmasheva et al. (British Journal of Cancer, 2006, 95, 955-960).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claims are either anticipated by, or would have been obvious over, the reference claims.
The claims of ‘757 teach a tautomeric form of the elected compound. 
The disclosed utility of the compound is for treatment of prostate cancer, including hormone refractory and androgen independent prostate cancers (column 73, lines 30-40).
Elsner et al. teach a method of treating a cancer associated with mTOR/PI3K/Akt pathway, such as androgen independent prostate cancer and hormone refractory prostate cancer with administration of an effective amount of the elected heteroaryl compound (paragraphs [00108], [00143] and Example 12):

    PNG
    media_image1.png
    183
    297
    media_image1.png
    Greyscale


The effective amount of the heteroaryl compound is 1 mg, 5 mg, 10 mg or 20 mg, administered twice daily (paragraph [00150]-[00151]).
Elsner et al. are silent on the treatment of rapamycin insensitive prostate cancer.
Tolcher et al. teach ta method of treating prostate cancer with administration of rapamycin, an inhibitor of PI3kinase/Akt (bridging columns S41-S42).
Kurmasheva teaches that many cancers, including prostate cancer, exhibit intrinsic resistance and tumors initially sensitive to rapamycin, an mTOR inhibitor, become refractory, demonstrating acquired resistance (abstract and page 956, right column).
It would have been prima facie obvious to one of ordinary skill at the time of the invention to administer the elected compound for the treatment of rapamycin-insensitive prostate cancer.  One would have bene motivated to administer the elected compound subsequent to the initial administration of rapamycin because (1) administration of rapamycin, a known chemotherapeutic for the treatment of prostate cancer, is known to exhibit resistance after initially being sensitive and (2) the compounds of Elsner et al. are therapeutic for the treatment of chemotherapy resistant prostate cancer.  Further, the compound of Elsner et al., and rapamycin are each known PI3K/Akt inhibitors.  As such, one would have a reasonable expectation of success that the compounds of Elsner et al., known to be therapeutically effective for treating chemotherapy-insensitive prostate cancer would be therapeutic for the treatment of rapamycin-insensitive prostate cancer.
Regarding the activation of PI3K/mTOR pathway (claim 2) and that activation being due to PTEN loss, a PI3KCa mutation of EGFR overexpression (claim 3), however these limitations, do not appear to result in a manipulative difference because the claimed effect would have necessarily occurred with administration of the combination.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Response to Applicant’s Remarks
Applicant argues that for the same reasons set forth above for the 103 rejection, Applicant respectfully submits that claims 1-3 and 35 are not prima facie obvious over the double patenting rejections set forth over Elsner in view of Tolcher and Kurmasheva. Accordingly, the double patenting rejections over Elsner in view of Tolcher and Kurmasheva has been overcome and should be withdrawn. 
In response, Applicant’s argument is not persuasive. The double patenting rejections are not overcome for the reasons set forth above in the response for the obviousness rejection. 


Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628